04/13/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0402


                                      DA 21-0402
                                   _________________

THOMAS MANN POST NO. 81 OF THE
AMERICAN LEGION, DEPARTMENT OF
MONTANA, a Montana public benefit
corporation, and the TOWN OF CULBERTSON,
a political subdivision of the State of Montana,

             Plaintiffs, Counterdefendants,
             and Appellees.                                        ORDER

      v.

KNUDSEN FAMILY LIMITED PARTNERSHIP,

            Defendant, Counterclaimant,
            and Appellant.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable David Cybulski, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   April 13 2022